NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                            No. 16-4335
                            ___________

                        RONALD BASS, SR.,
                                      Appellant

                                  v.

    THE STATE OF NEW JERSEY; DEPARTMENT OF CHILDREN
      AND FAMILIES; THE DIVISION OF CHILD PROTECTION
  AND PERMANENCY; LAURA DAVIS, HEAD SUPERVISOR OF DYFS;
    ANNDRIA CALWELL, SUPERVISOR, FAMILY SPECIALIST II;
LASHONDA DRAKE, CASE WORKER, FAMILY SERVICES SPECIALIST II;
         ERIC KIRSCHNER, FORENSIC PSYCHOLOGISTS;
       GWENDOLYN O. AUSTIN; DONALD O. EGBUCHULAM;
           CHILDREN AID FAMILY SERVICES, ET AL.;
      ERIC MEEHAN, DAG, FOR THE STATE OF NEW JERSEY;
    ALLISON BLAKE; MARY P. DUGUID; DEIRDRE M. O'REILLY;
        MAIN ST. COUNSELING CENTER; JEENA KRZASTEK
             ____________________________________

            On Appeal from the United States District Court
                     for the District of New Jersey
                (D.C. Civil Action No. 2-14-cv-05006)
              District Judge: Honorable Jose L. Linares
             ____________________________________

            Submitted Pursuant to Third Circuit LAR 34.1(a)
                             May 3, 2017
       Before: RESTREPO, SCIRICA and FISHER, Circuit Judges

                     (Opinion filed: May 9, 2017)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Ronald Bass, Sr., appeals from the order of the District Court dismissing his

complaint. We will affirm.

                                             I.

       We previously set forth the background of this matter in Bass v. New Jersey, 649

F. App’x 255 (3d Cir. 2016) (per curiam). In brief, Bass filed and then amended a federal

complaint asserting claims relating to the termination of his parental rights following a

New Jersey family court hearing. The District Court dismissed Bass’s amended

complaint in its entirety for lack of subject matter jurisdiction under the Rooker-Feldman

doctrine. See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman,

460 U.S. 462 (1983). We affirmed in part but vacated in part and remanded for further

proceedings on Bass’s claims regarding “defendants’ alleged misconduct preceding and

allegedly resulting in the state-court judgment.” Id. at 258.

       On remand, the District Court directed Bass to file another amended complaint.

Bass then filed what he captioned as a third amended complaint (it actually was his

second, and we will refer to it hereafter simply as his “complaint”). As relevant here, he


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
asserted claims against three categories of defendants: (1) Eric Kirschner, a psychologist

who testified about Bass’s ability to raise his son; (2) the State of New Jersey and several

of its agencies and employees involved in the proceeding (collectively, the “State

defendants”); and (3) Gwendolyn Austin, a lawyer who represented him in the

proceeding, and another lawyer whose precise involvement Bass did not make clear.1

       As was the case before, Bass’s complaint is difficult to follow. Bass claimed,

however, that: (1) Kirschner lied at the hearing about Bass’s psychological profile and

ability to care for his son; (2) the State defendants failed to properly investigate his

background and submitted allegedly falsified reports; and (3) Austin failed to properly

represent him. On the basis of these allegations, Bass purported to assert claims under

numerous federal statutes, including the Americans With Disabilities Act, and claims

under state law for discrimination and malpractice. Bass also filed a motion for

appointment of counsel, which a Magistrate Judge denied.

       Kirschner and the State defendants filed motions to dismiss Bass’s complaint.

Bass both responded to those motions and filed a motion for reconsideration of the denial

of counsel. While that motion was pending, the District Court granted defendants’

motions and dismissed Bass’s complaint with prejudice in its entirety. The Magistrate




1
 Bass previously named all of these defendants in his amended complaint. Bass named
several new defendants in his second amended complaint, but he never served them with
process and he mentions them only in passing in his brief, so we need not address them.

                                               3
Judge then denied Bass’s motion for reconsideration. Bass appeals.2

                                               II.

       Bass appeals both the dismissal of his complaint and the denial of his motions for

counsel. The only ruling to which he raises any specific challenge, however, is to the

denial of counsel. To the extent that his challenge is properly before us, we perceive no

abuse of discretion for the reasons that the Magistrate Judge explained. See Tabron, 6
F.3d at 155-57.3 Bass does not raise any specific challenge to any of the reasons that the

District Court gave for dismissing his complaint. To the contrary, his brief largely




2
  We have jurisdiction under 28 U.S.C. § 1291 except as noted below. We review de
novo both matters of subject matter jurisdiction, see Great W. Mining & Mineral Co. v.
Fox Rothschild LLP, 615 F.3d 159, 163 (3d Cir. 2010), and the dismissal of a complaint
under Fed. R. Civ. P. 12(b)(6), see Williams v. BASF Catalysts LLC, 765 F.3d 306, 315
(3d Cir. 2014). “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Id.
(quotation marks omitted). We review the denial of a motion for appointment of counsel
for abuse of discretion. See Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993).
3
  Bass addressed his motion for reconsideration of the denial of counsel to the Magistrate
Judge, but he also copied the District Judge. The District Judge dismissed Bass’s
complaint without treating Bass’s motion as an objection under 28 U.S.C. § 636(b)(1)
and Fed. R. Civ. P. 72(a), and the Magistrate Judge later denied reconsideration. Bass
challenges both the Magistrate Judge’s initial denial of counsel and his denial of
reconsideration. We construe Bass’s motion for reconsideration as an objection to the
initial denial of counsel that the District Court overruled sub silentio when it dismissed
his complaint. We have reviewed the initial denial of counsel on that basis. We do not
have jurisdiction to review the Magistrate Judge’s denial of reconsideration, however,
because it is not an order of the District Court. See Siers v. Morash, 700 F.2d 113, 114-
15 (3d Cir. 1983). Nevertheless, there would appear to be even less of a basis to
challenge the denial of counsel after the District Court already had dismissed Bass’s
complaint.
                                               4
reiterates his allegations and is otherwise devoted to extraneous matters. Nevertheless,

we will address three points that we liberally construe Bass’s brief to raise.

       First, the District Court again dismissed Bass’s claims against the State defendants

for lack of jurisdiction to the extent that they are barred by the Rooker-Feldman doctrine.

We agree that Bass’s complaint can be read to assert claims that are subject to dismissal

on that basis. Even on appeal, Bass requests that we order the “exclusion” of evidence

presented to the family court and remand this matter to the District Court for “family

unification.” (Appellant’s Br. at 11.) As we previously explained, the Rooker-Feldman

doctrine bars Bass’s claims to the extent that he seeks to appeal the family court’s

termination of his parental rights in federal court. See Bass, 649 F. App’x at 258; see

also Great W. Mining & Mineral Co., 615 F.3d at 166-67.

       Second, the District Court dismissed Bass’s claims against Kirschner and his

remaining claims against the State defendants on various grounds, including New

Jersey’s litigation privilege as to Kirschner and the statute of limitations as to the State

defendants. We question whether certain of these issues can be resolved from the face of

Bass’s complaint or even apply to it. See, e.g., Williams, 765 F.3d at 317-20 (holding

that New Jersey’s litigation privilege did not bar certain claims of fraud on a court). We

need not resolve them, however, because the dismissal of Bass’s remaining claims was

appropriate on the alternative ground that Bass failed to state a plausible claim to relief.

       Bass refers throughout his complaint to “discrimination,” but his allegations are

conclusory and he pleaded no actual facts in that regard. He also claimed that evidence
                                               5
introduced at the family court hearing was falsified and misleading, and we could

liberally construe those allegations as a claim under 42 U.S.C. § 1983 that defendants

conspired to deprive him of due process. Once again, however, Bass pleaded nothing

suggesting any actual conspiracy, or even that any evidence was false. The closest he

came was by alleging that a State defendant submitted a report opining that Bass was an

“abusive parent” and that the report was false because it “conflicted with the . . . photos

. . . of my son and I bonding.” (ECF No. 64 at 6.) That allegation does not raise the

reasonable inference that the opinion was “false,” let alone that defendants intentionally

conspired to produce it. Thus, we will affirm the dismissal of Bass’s remaining claims

against Kirschner and the State defendants on the ground that Bass failed to state any

plausible federal claim.4

       Finally, the District Court dismissed Bass’s complaint in its entirety without

explicitly addressing his claims against his former counsel Austin. Bass does not argue

that the District Court erred in that regard, but he mentions his claims against Austin in

his brief (Appellant’s Br. at 4, 6), so we will address them. Bass’s complaint cannot be

read to assert any federal claim against Austin, who was not a state actor and whom Bass


4
 We are satisfied that leave to amend would be futile. In our previous opinion, we
acknowledged that Bass’s remaining claims were “largely conclusory,” but we remanded
for the District Court to consider them and the possibility of amendment. Bass, 649 F.
App’x at 259. On remand, the District Court directed Bass to file a second amended
complaint and gave him specific guidance on how to allege a plausible claim. (ECF No.
62.) Bass failed to do so, however, and none of his filings suggests that he could do so if
given another opportunity.

                                              6
did not plausibly allege conspired with any state actor. Bass, however, did make

allegations regarding insufficient investigation and failure to obtain an expert that could

be construed as a state-law claim for professional negligence. The District Court did not

expressly address the issue but, in the absence of any plausible federal claim, we

understand the District Court’s opinion to have declined to exercise supplemental

jurisdiction over any potential state-law claims. See 28 U.S.C. § 1367(c)(3).5 Thus, the

dismissal of Bass’s claim for professional negligence is without prejudice to Bass’s

ability to assert it in state court. We express no opinion on the merits of that claim.

                                             III.

       For these reasons, we will affirm the judgment of the District Court. Bass’s

motion for appointment of counsel on appeal is denied. Bass’s letters docketed as

“documents in support of the appeal,” to the extent that they can be construed as motions

to expand the record, are denied. To the extent that Bass’s filings request any other form

of relief, they are denied as well.




5
 Bass did not allege Austin’s citizenship or otherwise invoke the District Court’s
diversity jurisdiction, and it appears that both Bass and Austin may be citizens of New
Jersey.
                                               7